ORDER

PER CURIAM.
Raymond C. Pulliam (“defendant”) appeals his convictions after bench trial of two counts of sexual abuse in the first degree. He was sentenced to two five-year sentences to run concurrently. The sentence was suspended, however, and defendant was placed on five years probation. Defendant also appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing. The appeals have been consolidated. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence. No error of law appears. As we further find an extended opinion would have no precedential value, we affirm pursuant to Rules 30.25(b) and 84.16(b). We attach for *150the parties use only a memorandum opinion explaining our reasoning.